 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 3
                                                                  Mar 19, 2019
 4                                                                    SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7 ERLINDA M.,                                    No. 2:18-cv-00324-MKD

 8                       Plaintiff,
                                                  ORDER DISMISSING
 9           vs.                                  COMPLAINT WITHOUT
                                                  PREJUDICE FOR LACK OF
10 COMMISSIONER OF SOCIAL                         PROPER SERVICE

11 SECURITY,

12                       Defendant.
             Before the Court is Plaintiff’s pro se Complaint filed on October 17, 2018.
13
     ECF No. 3. The parties consented to proceed before a magistrate judge. ECF No.
14
     5.
15
             The Court record indicates the Complaint has not been timely served on
16
     Defendant and Defendant has not appeared. See Fed. R. Civ. P. 4(i)(1)(A), 4(m).
17
     On February 11, 2019, the Court directed Plaintiff to show cause by March 11,
18
     2019, why this matter should not be dismissed for failure to effectuate timely
19
     service of the Complaint. ECF No. 7. Plaintiff was advised that good cause could
20
     be shown by effectuating and proving service or by otherwise explaining the
          ORDER - 1
 1 failure for timely service and requesting an extension of time. ECF No. 7 at 2. To

 2 date, the Court has received no response to the show cause order.

 3        Pursuant to Federal Rule of Civil Procedure 4(m), if proper service of the

 4 summons and complaint is not made within 90 days of the filing of the complaint,

 5 the Court, after giving notice to Plaintiff, “must dismiss the action without

 6 prejudice against that defendant . . . .” Fed. R. Civ. P. 4(m). The deadline for

 7 service, January 15, 2019, has passed.

 8        Accordingly, it is hereby ordered:

 9        Plaintiff’s Complaint, ECF No. 3, and the claims therein are DISMISSED

10 without prejudice.

11        The District Court Executive is directed to file this Order, mail a copy to

12 Plaintiff, and CLOSE THE FILE.

13        DATED March 19, 2019.

14                               s/Mary K. Dimke
                                 MARY K. DIMKE
15                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20


      ORDER - 2
